     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                CHRISTOPHER H. CASEY
  SILICON VALLEY                                                                                                NEWARK
                                              DIRECT DIAL: +1 215 979 1155
     SAN DIEGO                               PERSONAL FAX: +1 215 689 2194                                     LAS VEGAS
    LOS ANGELES                             E-MAIL: CHCasey@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




August 12, 2020


VIA ECF

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:        Federal Trade Commission, et. al. v. Vyera Pharmaceuticals, LLC, et al.,
                     Case No. 1:20-cv-00706 (DLC) (S.D.N.Y.)

Dear Judge Cote:

         I write in accordance with Section 2(C) of Your Honor’s Individual Practices in Civil
Cases and Section 4(A) of Your Honor’s Emergency Individual Practices in Light of COVID-19
on behalf of Defendant Martin Shkreli. Earlier this evening, Plaintiffs filed a Discovery Letter
Regarding Defendant Martin Shkreli’s Prison Communications (“Plaintiffs’ Letter”). See ECF
224. Mr. Shkreli intends to respond to Plaintiffs’ Letter, and will file such response within three
(3) business days, by no later than Monday, August 17, 2020. We respectfully request that the
Court take no action on Plaintiffs’ Letter until Mr. Shkreli has an opportunity to submit his
response. Thank you for the Court’s consideration of our request.


                                                                    Respectfully submitted,


                                                                    /s/ Christopher H. Casey
                                                                    Christopher H. Casey

CHC




D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                            PHONE: +1 215 979 1000    FAX: +1 215 979 1020
